Citation Nr: 1606910	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  14-07 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

The case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Regional Office (RO) in Huntington, West Virginia.

In June 2015, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge in regard to the claim for service connection for a lumbar spine disability.  A transcript of that hearing has been associated with the claims file. 

The Board has reviewed the Veteran's Virtual VA and Veteran's Benefits Management System paperless claims processing systems to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

First, the Veteran indicated during the Board hearing that he is receiving Social Security Administration (SSA) benefits.  VA has a duty to obtain Social Security Administration (SSA) records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  As the Board cannot say the SSA records are not relevant, they must be obtained.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Accordingly, the RO/AMC must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

Second, during the Board hearing, the Veteran referenced additional treatment records for his back condition which should be obtained and associated with the claims file.  The Veteran stated that he has received treatment at the Gadsden Medical Center in Alabama, as well as treatment from Dr. Pofenberry, who he stated is with the VA, and Dr. Norman Stevens in Jackson, Alabama.

Accordingly, the case is REMANDED for the following action:

1.  Associate all VA treatment records and request authorization from the Veteran to obtain and associate any outstanding private treatment records.  If they are unable to be obtained, a negative response should be recorded and added to the claims file.  Particular attention is invited to treatment records from the Gadsden Medical Center in Alabama, as well as treatment from Dr. Pofenberry, who is with the VA, and Dr. Norman Stevens in Jackson, Alabama.  All records received must be added to VBMS.

2.  Contact the Social Security Administration and request that SSA provide VA with the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  A copy of any records obtained from SSA, to include a negative reply, should be included in the claims file.  All records received must be added to VBMS.

3. Then, after completing any additional development needed, the RO/AMC should readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




